141 F.3d 1169
81 A.F.T.R.2d 98-633
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Christopher Lee MEINTS;  Laverne H. Meints, Appellants,v.Clair Stone, Chief Collection Division;  Patricia Price,Revenue Officer/Director;  Bruce Dethmer, District DirectorIRS, Milwaukee, Wisconsin;  Jerome L. Frost, Reviewer, IRS;Linda Prettyman, IRS Employee;  Robert E. Brazil, DistrictDirector IRS, Milwaukee, Wisconsin;  James Grant, DistrictDirector;  Unknown Doe, 1 to 99, Appellees.
No. 97-3134.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 3, 1998.Filed Feb. 6, 1998.

Appeal from the United States District Court for the District of Nebraska.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Christopher and Laverne Meints appeal from the district court's1 dismissal of their action for failure to state a claim.  Having reviewed the record and the parties' briefs, we conclude that the district court's judgment was correct and that an extended opinion is not warranted.  See 8th Cir.  R. 47B.


2
The judgment is affirmed.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, adopting the report and recommendations of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska